Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Corus Entertainment announces first quarter results << - Earnings per share of $0.51 for first quarter, up 9% from prior year - Combined Radio and Television revenues up 1% for first quarter - Segment profit of $81.3 million, down 2% for first quarter >> TORONTO, Jan. 14 /CNW/ - Corus Entertainment Inc. (TSX: CJR.B; NYSE: CJR) announced its first quarter financial results today. << First Quarter Results >> Consolidated revenues for the three months ended November 30, 2008 were $216.8 million, up 1% from $214.8 million last year. Consolidated segment profit was $81.3 million, down 2% from $83.4 million last year. Net income for the quarter was $40.6 million ($0.51 basic and $0.50 diluted), compared to net income of $39.4 million ($0.47 basic and $0.46 diluted) last year. Corus Television contributed quarterly revenues of $141.3 million, up 4% from $135.4 million last year, led by subscriber revenue growth of 12% and continued strong growth in advertising targeted to women. Quarterly segment profit increased to $64.3 million, up 1% from $63.6 million last year. Corus Radio revenues were $75.5 million, down 5% from $79.5 million last year. Segment profit was $22.0 million, down 14% from $25.5 million last year. "This was a strong quarter for Corus, as we continued to grow the top line in a challenging market," said John Cassaday, President and Chief Executive Officer, Corus Entertainment Inc. "We incurred significant expenses in the quarter to support the launches of Cosmopolitan TV, VIVA and HBO Canada and in Nickelodeon digital rights. These investments, which represented an incremental expense of almost $5.5 million, position us well for the future." << Revised 2009 Fiscal Guidance >> Despite first quarter revenue growth, the Company expects that the slowdown in Canada's GDP growth will have a negative impact on advertising spending. Given that a significant portion of the Company's revenues are derived from advertising, the Company has reduced its segment profit guidance to between $255.0 million and $265.0 million from the original guidance of $270.0 million and $280.0 million. The Company expects that this challenging advertising market will continue to have a greater effect on its Radio division results given that division's reliance on advertising revenues, particularly local ad revenues, and its greater reliance on advertising sectors that have seen larger declines than average. The Company's free cash flow guidance of between $70.0 million and $90.0 million remains unchanged. Corus Entertainment Inc. reports in Canadian dollars. About Corus Entertainment Inc. Corus Entertainment Inc. is a Canadian-based media and entertainment company. Corus is a market leader in specialty television and radio with additional assets in pay television, advertising and digital audio services, television broadcasting, children's book publishing and children's animation.
